Citation Nr: 1420791	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-09 921	)	DATE
	)
	)


THE ISSUE

Whether a November 27, 1985 decision of the Board of Veterans' Appeals that denied entitlement to a rating in excess of 70 percent for schizophrenic reaction should be revised or reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The above-named Veteran, who is the moving party in this case, had active military service from December 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on the Veteran's April 2011 motion to revise or reverse a November 27, 1985, Board decision, which denied entitlement to a rating in excess of 70 percent for schizophrenic reaction.

Of great significance, for the reasons explained below, this is not the Veteran's first motion alleging clear and unmistakable error (CUE) in the November 27, 1985, Board decision.  Rather, such a motion was previously considered and denied by the Board in a June 6, 2008, decision, which the United States Court of Appeals for Veterans Claims (Court) upheld in a November 24, 2010, Memorandum Decision.  


FINDING OF FACT

The Veteran has filed a motion to revise or reverse the same November 27, 1985, Board decision, which he challenged unsuccessfully in a previous CUE motion. 


CONCLUSION OF LAW

The Veteran's latest motion to reverse or revise the November 27, 1985, Board decision on the basis of CUE is subject to dismissal for lack of legal merit.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1409 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of its discussion, the Board observes that a motion for CUE is a collateral attack upon a prior final decision by the agency of original jurisdiction (AOJ) or the Board.  See Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed.Cir.2000).  As such, it is not a new claim for VA benefits and, thus, is not subject to the specific notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

The essential facts presented here are not in dispute.  The Veteran contends that a November 27, 1985, Board decision, which denied a rating in excess of 70 percent for schizophrenic reaction, warrants revision or reversal on the basis of CUE.  Notably, however, he previously filed a motion alleging CUE in the same November 27, 1985, decision.  That earlier motion was denied by the Board in a June 6, 2008, decision, which the Court affirmed in a November 24, 2010, Memorandum Decision.  

The Veteran does not deny his previous unsuccessful attempt to collaterally attack the Board's November 27, 1985, decision.  Nevertheless, he and his attorney contend that the CUE motion currently before the Board is predicated on a different legal theory than that which was previously alleged.  In essence, the parties now maintain that the November 27, 1985, Board decision mischaracterized the underlying issue as a claim for an increased rating, rather than an implicit claim for restoration of a protected total (100 percent) rating.  The parties further argue that the ensuing failure to address the regulatory provisions governing the propriety of rating reductions renders that prior Board decision clearly and unmistakably erroneous.  38 C.F.R. §§ 3.343, 3.344.

Whether or not this constitutes a new legal theory of CUE is a question that the Board need not address in this instance.  Indeed, regardless of the theory now advanced by the Veteran and his attorney, the applicable law is clear that a moving party may not file more than one motion alleging CUE in a single Board decision.  See 38 C.F.R. § 20.1409(c) (2011); see also Hillyard v. Shinseki, 24 Vet. App. 343, 350-52 (2011), aff'd. Hillyard v. Shinseki, 695 F.3d 1257 (Fed. Cir. Aug 17, 2012) (holding that 38 C.F.R. § 20.1409 prohibits repeated challenges of clear and unmistakable error in a Board decision on a particular claim).  Thus, because the Veteran in this case previously pleaded CUE against the November 27, 1985, Board decision, he and his attorney are barred from doing so again as a matter of law. 

In arriving at this determination, the Board is cognizant that, in the latest CUE motion, the Veteran's attorney has cited Andrews v. Nicholson, 421 F.3d. 1278 (2005) for the proposition that a "claimant remain[s] free to raise before the VA, a new CUE motion, on a basis other than the basis presented previously."  See February 2011 CUE Motion at 4.  The parties' reliance on Andrew is misplaced, however, as that particular case involved an allegation of CUE in a rating decision by the AOJ and not an appellate decision by the Board.  This distinction is crucial as Board decisions, unlike those of the AOJ, are governed by the provisions of 38 C.F.R. § 20.1409 and Hillyard, set forth above.

In conclusion, the Board is precluded by law from revisiting the issue of whether there was CUE in the November 27, 1985, decision denying entitlement to a rating in excess of 70 percent for the Veteran's schizophrenic reaction.  Regardless of the substantive merits of the parties' latest theory of CUE in that prior decision, their opportunity for raising such a challenge has expired and their current motion must be dismissed with prejudice for lack of legal merit. 


ORDER

The motion to revise the November 27, 1985, Board decision that denied entitlement to a rating in excess of 70 percent for the Veteran's schizophrenic reaction, on the basis of clear and unmistakable error is dismissed with prejudice.  



                       ____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



